t c memo united_states tax_court sukhjit singh and peggy a singh petitioners v commissioner of internal revenue respondent docket no filed date sukhjit singh pro_se kathleen raup for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure with respect to the federal_income_tax liability of sukhjit singh petitioner and peggy a singh the issue for decision is whether petitioners are entitled to a sec_179 deduction unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference sukhjit singh resided in pennsylvania and peggy a singh resided in louisiana at the time their petition was filed petitioner is the sole shareholder of b t s carrier inc b t s carrier an s_corporation during petitioner conducted his trucking business through b t s carrier as the sole operator of a tractor trailer on date petitioner purchased a used bmw x5 sport_utility_vehicle suv for dollar_figure during b t s carrier and or petitioner contracted with bestway transport co bestway transport in plymouth ohio to deliver goods approximately twice per week petitioner followed a route that originated in sandusky ohio and after stops in other states terminated in cleveland ohio if there was a layover before undertaking the route again petitioner would return to bestway transport where he routinely left his suv in the parking lot while making deliveries with the truck petitioner would then drive the suv to his brother’s home in michigan where he frequently stayed petitioner did not maintain a mileage log or other record of actual use for the suv for business or other purposes petitioners claimed a sec_179 deduction of the full dollar_figure for the acquisition of the suv on schedule c profit or loss from business attached to their federal_income_tax return opinion petitioner contends that petitioners are entitled to a sec_179 deduction for the suv because it was used for business purposes respondent argues that the deduction is not permitted because petitioners have not substantiated the business_purpose of the expense have presented no evidence that the suv was used in petitioner’s business and have not provided documentation to substantiate the business use taxpayers bear the burden of proving that they are entitled to any deductions claimed 292_us_435 512_f2d_882 9th cir affg tcmemo_1972_133 taxpayers are required to maintain records that are sufficient to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs when property is used in a trade_or_business or held_for_the_production_of_income the taxpayer may be allowed a depreciation deduction sec_161 sec_167 alternatively the cost of property acquired by purchase for use in the active_conduct_of_a_trade_or_business may be expensed under sec_179 during the year that the property was placed_in_service if the requirements of that section are satisfied if the property is used for both business and other purposes then the portion of the cost that is attributable to the business use is eligible for expensing under sec_179 but only if more than percent of the use is for business purposes the predominant use requirement see sec_1_179-1 income_tax regs moreover to claim a sec_179 deduction for listed_property which is defined in sec_280f to include property used as a means of transportation the taxpayer must satisfy the strict substantiation requirements of sec_274 see whalley v commissioner tcmemo_1996_ see also sec_280f sec_1_179-1 income_tax regs sec_274 requires the taxpayer to substantiate the amount time place and business_purpose of these expenditures and to provide adequate_records or sufficient evidence to corroborate his own statement see sec_1_274-5t temporary income_tax regs fed reg date petitioner did not maintain a mileage log and did not provide relevant evidence for the court to determine the suv business use petitioner testified that he used the suv to transport himself between his work and a residence the costs of commuting between one’s work and residence are personal expenses and do not qualify as deductible business_expenses sec_262 413_us_838 sec_1 b income_tax regs the record contains no evidence from which we can determine the business mileage amount if any of the suv petitioner has satisfied neither the sec_274 substantiation requirements nor the predominant use requirement neither taxpayers nor the court may estimate permissible deductions that do not satisfy the strict substantiation requirements of sec_274 see 50_tc_823 affd 412_f2d_201 2d cir petitioners are not entitled to the sec_179 deduction claimed to reflect the foregoing decision will be entered for respondent
